DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 2-5, 7-10 and 12-16 and addition of claim 21   in the reply filed on 5-13-21  is acknowledged.  Claims 18-20 were canceled and claims 1 and 12 are withdrawn.
                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-12,15,16 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Gransberry  (US 7727048 A1) .
  In regard to claim 9,   Gransberry discloses a    garment of a brassiere                                                                            

10 in figure 1 and col. 2, lines 27-38, comprising:

a torso portion 10 or entire brassiere that extends about the wearer with cups  comprising arm openings  

under the shoulder straps not numbered in figure 1 and  a head opening between shoulders traps ( 

not numbered in figure 1) ;

an underlining in figure 2 at 15  extending laterally across a chest of a wearer in the cups  at 10  , 

wherein the underlining is 



of the wearer is to the left of 15 in figure 2 ; and

at least one padding element 20 in figure 2  attached to the underlining 15 in figure 2 , wherein said at 

least one padding  20 element is 

positioned to prevent nipple show-through and/or poke-through as discussed in col. 2, lines 27-63.

In regard to claim 10 Gransberry discloses the garment as claimed in claim 21 and further wherein  the 

underlining comprises a breathable material 15 since it is of cotton .

Gransbery as claimed in claim 11 discloses  wherein the breathable material of cotton  as in col. 3, lines 

13-17   and is selected from the group consisting of cotton, chambray, rayon, linen, silk, merino wool, 

nylon, polyester, and a combination thereof.

           In regard to claim 2 Gransberry discloses the garment as in claim 9 and further 

wherein  it is also  comprising two padding elements  of 20 and 30 as in col. 2, lines  29- col. 3, line 4) and 

a s in figure 2.

In regard to claim 3 Gransberry discloses the garment as in claim 12 and further  wherein the at least 

one padding   20 element is permanently attached to the torso portion since the cup is molded together 

as in col.  2, line 27-col. 3,line 19 as in figures 2 and 1.

In regard to claim 4 Gransberry discloses the garment as in claim 9 and further wherein the at least one 

padding element  15  comprises a material that is softer than the torso portion since it is of cotton.

IN regard to claim 5 Gransberry discloses the garment  as in claim 4  and    further  wherein the at least 

one padding element 10  comprises a plurality of layers 15, 20, 30 , and wherein the plurality of layers 

comprises an outer layer  35 adapted to be between the torso portion and a wearer of the garment as in 

figure 1 and 2 and col. 2, line 27- col. 3, line 19.



padding element  of 15 or 20 is cotton  and comprises a material selected from the group consisting of 

felt, fleece, velvet, muslin, flannel, batiste, cashmere, cashmerette, challis, charmeuse, foulard, 

messaline, mull, cotton, oxford, silkaline, surah, swanskin, voile, and a combination thereof.



In regard to claim 8  Gransberry discloses the garment of the brassiere 10  and further  wherein the at 

least one padding element   20  is adapted to prevent nipple poke-through as discussed in col. 2, lines 

39-63.

In regard to claim 12 Gransberry discloses the garment as in claim 9 and further  wherein the torso 

portion comprises an inner surface of 35 , and at least one padding element attached to an inner surface  

of 30 attached to 35 of the torso portion as in figure 2 and in col. 2, line s 39-col. 3, line 19.



IN regard to claim 15 Gransberry discloses the garment as in claim 21 and further  wherein the 

underlining is vertically disposed on along the longitudinal axis of the garment for a distance of about 1 

to about 10 inches as seen in figures 1 and 2 of pad 20.

IN regard to claim 16  Gransberry discloses the garment as in claim 21 and further  wherein the 

underlining comprises a two or more layers of material of 20, 30, 15 as in figure 2 .

In regard to claim 21 Gransberry discloses the   garment as in claim 9 and further  comprising an 

underlining  15 extending laterally across a chest of a wearer, wherein the underlining is adapted to be 

between the torso portion (to the right ,at  35 in figure 1)  and a wearer of the garment that is to the left 

of 15 in figure 1 , and wherein the at least one padding element  20 is attached to the underlining by 

molding as in col. 2, line 27-col.3,line 39). 

In regard to claim 17 Newlen discloses the garment of claim 16 and further  wherein the underlining  15 

forms a pocket (between 15 and 30 and 35 configured to receive the at least one padding element 20 as 

in figures 1 and 2.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

                                 
s  7, 9, 13, 14,17 and 21 are rejected under 35 U.S.C. 102a2 as being anticipated by Newlen (US 7396272 A1).
  

In regard to claim 21 Newlen discloses a  garment 10 , comprising:

a torso portion 12 of 18,20,22 comprising arm openings 32  col. 5, line 23  and a head opening  54 in col. 

6, line 8;

an underlining 44 extending laterally across a chest of a wearer, wherein the underlining is adapted to 

be between the torso portion 12  and a wearer of the garment; and

at least one padding element34   attached to the underlining, wherein said at least one padding element 

34 in figure `  3 and 4 is positioned to prevent nipple show-through and/or poke-through when worn by 

a person with breasts.


 In regard to claim 7 Newlen discloses the garment as in claim 9 and further  wherein the torso portion 

12  comprises front  18,20 and rear panels 22 in figures 1 and 2.

In regard to claim 21 Newlen discloses the garment as claimed in claim 9 and further  comprising an 

underlining extending laterally across a chest of a wearer, wherein the underlining is adapted to be 

between the torso portion and a wearer of the garment, and wherein the at least one padding element 

is attached to the underlining,


                     In regard to claim 13 Newlen discloses the garment as claimed in claim 21 and further  

wherein the torso portion comprises an inner surface, and the underlining 44  is attached to opposing 

lateral sides of the inner surface at seam 49 and edge 58 as in figure 3 and col.  5, line 53-63.

In regard to claim 14 Newlen discloses the garment and further  wherein the underlining is attached to 

side seams 49 formed by the on the front and rear panels.

                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732